Citation Nr: 0025975	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than February 7, 
1994, for the grant of non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which granted the veteran's claim for non-service-connected 
disability pension benefits, effective February 7, 1994.


FINDINGS OF FACT

1.  The veteran's claim for non-service-connected disability 
pension benefits was received on December 28, 1992.

2.  The RO denied the veteran's claim for non-service-
connected disability pension benefits on April 20, 1993, but 
this decision never became final inasmuch as the veteran's 
statement of February 7, 1994, constituted a timely and 
adequate substantive appeal of the April 1993 decision.

3.  The evidence of record reflects that the veteran had war 
time service and was permanently and totally disabled from 
non-service-connected disabilities as of the date of his 
December 1992 application for pension benefits.


CONCLUSION OF LAW

The requirements for an effective date of December 28, 1992, 
for the grant of non-service-connected disability pension 
benefits are met, subject to income limitations in effect at 
that time.   38 U.S.C.A. §§ 1521, 5107, 5110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran served from October 1974 to 
November 1976.  An application for compensation was received 
from him in November 1976.  At that time, he requested 
compensation for a hearing loss.

On VA medical examination in February 1977, a clinical 
evaluation of the veteran's musculoskeletal system revealed 
normal findings.  An audiological evaluation revealed that he 
had a bilateral hearing loss and tinnitus.

In an April 1977 rating decision, the RO granted service 
connection for the veteran's bilateral hearing loss and 
tinnitus.

In a statement in support of claim received in September 
1991, the veteran requested service connection for a right 
knee disability.

In September 1991, private medical records from Saint 
Benedict's Hospital were associated with the claims folder.  
These records show that the veteran was treated for a right 
knee disability in July 1980.

Based of the foregoing, in a February 1992 rating decision, 
the RO denied service connection for a right knee disability.

In a VA Form 21-527, Income-Net Worth and Employment 
Statement, received on December 28, 1992, the veteran 
indicated that he had been totally disabled since June 1989.

In January 1993, a VA hospital report was associated with the 
claims folder.  This report shows that the veteran was 
hospitalized for a week in December 1992 due to chronic back 
pain.  It also shows that he underwent a removal of a 
fashioned spinal instrumentation.  The diagnosis at discharge 
was status post thoracolumbar spinal instrument.

On VA medical examination in February 1993, the veteran was 
diagnosed as having a status post burst fracture at L1 with 
fusion from T12 to L2, failure of fusion, some persistent 
sciatic irritation and a marked limitation of the lumbar 
spine; and an internal derangement of the right knee with 
persistent effusion and subchondromalacia with minimal to 
moderate symptomatology.

Upon consideration of the foregoing, in an April 1993 
decision, the RO denied the veteran's claim for non-service-
connected disability pension benefits.  The RO held that it 
was not possible to conclude that the veteran's back 
disability had rendered him permanently and totally disabled 
to engage in all forms of substantially gainful employment.  
The veteran was notified of this decision in a letter dated 
April 29, 1993.

In a statement in support of claim received in June 1993, the 
veteran filed a notice of disagreement with the RO's April 
1993 denial of his claim for non-service-connected disability 
pension benefits.  In support of his claim, he submitted a 
May 1993 letter from a VA physician.  In this letter, the VA 
physician indicated that the veteran's back disability had 
rendered him unable to return to any work which required 
lifting, prolonged standing or sitting.

In a January 1994 statement of the case, the RO confirmed the 
denial of the veteran's claim for non-service-connected 
disability pension benefits.

In a statement in support of claim received on February 7, 
1994, the veteran referenced the January 1994 statement of 
the case and reported that the Social Security Administration 
(SSA) had granted his claim for disability benefits.  He also 
reported that he wanted an enclosed SSA determination 
considered as evidence in support of his claim for a pension, 
and that he wanted a personal hearing with a Hearing Officer 
if his claim continued to be denied.

The enclosed SSA Notice of Decision, dated in January 1994, 
shows that the SSA awarded the veteran disability benefits 
which were based, in part, on the severe degenerative disc 
disease of his back.  It also shows that the SSA found that 
the veteran became disabled on October 19, 1991.

In a March 1994 decision, the RO again denied the veteran's 
claim for non-service-connected disability pension benefits.

In a March 1994 supplemental statements of the case, the RO 
confirmed the denial of the veteran's claim for non-service-
connected disability pension benefits.

In a statement in support of claim received on April 7, 1994, 
the veteran indicated that he disagreed with the RO's March 
1994 decision.  He also requested a personal hearing.

In a May 1994 letter, the RO advised the veteran that his 
original appeal period had expired on April 30, 1994, because 
he had failed to perfect an appeal.  The RO stated that the 
veteran's notice of disagreement, dated April 7, 1994, was 
not acted on because, at the time it was submitted, his 
original appeal for the same issue was ongoing.  It then 
stated that it would open a new appeal based on the April 7, 
1994, notice of disagreement.

In an September 1994 statement of the case, the RO confirmed 
the denial of the veteran's claim for non-service-connected 
disability pension benefits.

At the September 1994 hearing, the veteran testified about 
how his back disability precluded him from engaging in any 
form of substantially gainful employment.

In September 1994, VA outpatient treatment records and a VA 
hospital report were associated with the claims folder.

The VA outpatient treatment records show that the veteran was 
assessed as having chronic back pain on occasion from May 
1993 to July 1994.

The VA hospital report shows that the veteran was 
hospitalized for one day in June 1993 to treat a traumatic 
nasal deformity.

In April 1995, additional private medical records from Saint 
Benedict's Hospital were associated with the claims folder.  
These records show that the veteran was hospitalized for four 
days following a polydrug overdose in February 1993.  The 
diagnoses at discharge were improving polydrug overdose; 
improving aspiration pneumonia with adult respiratory 
distress syndrome; past history of alcohol and drug abuse; 
and past history of chronic back pain and status post back 
injury and surgery.

In May 1995, additional VA outpatient treatment records were 
associated with the claims folder.  These records shows that 
the veteran was seen with complaints of back pain which 
extended down to his legs in October 1994.

In a May 1995 supplemental statement of the case, the RO 
confirmed the denial of the veteran's claim for non-service-
connected disability pension benefits.

On VA medical examination in April 1997, the veteran was 
diagnosed as having a
post laminectomy fusion from T12 to L2 with chronic low back 
pain, a paravertebral spasm, and sciatic neuropathy of the 
right lower extremity which extended from the buttocks to the 
right foot; and chronic right knee pain with reduced range of 
motion and loss of full extension by five degrees.

Based on the foregoing, in a July 1997 rating decision, the 
RO granted the veteran's claim for non-service-connected 
disability pension benefits.  The RO held that the effective 
date for the establishment of entitlement was February 7, 
1994, as that was the date that his reopened claim for non-
service-connected disability pension benefits was received.

In a statement in support of claim received in July 1997, the 
veteran filed a notice of disagreement with the RO's 
assignment of February 7, 1994, as the effective date for the 
granting of his claim for non-service-connected disability 
pension benefits.  In so doing, he asserted that an effective 
date of December 1992 was warranted since that was when he 
first applied for such benefits.

In a September 1997 statement of the case, the RO confirmed 
February 7, 1994 as the effective date for the granting of 
the veteran's claim for non-service-connected disability 
pension benefits.  The RO held that the veteran first opened 
his claim for such benefits on December 28, 1992.  The RO 
stated that the veteran's claim was denied on April 20, 1993, 
and that he was notified of that decision on April 30, 1993.  
It then stated that the veteran had had one year to perfect 
his appeal by submitting a substantive appeal.  It maintained 
that, as a substantive appeal was not received from the 
veteran as of April 30, 1994, the April 1993 decision became 
final.  It also maintained that the veteran reopened his 
claim for non-service-connected disability pension benefits 
on February 7, 1994, and that that was the earliest date 
allowable for the granting of his claim for such benefits.

Legal Criteria:  To establish entitlement to VA non-service-
connected pension benefits under 38 U.S.C.A. § 1521, a 
veteran must show:  (1) That he served during a period of war 
for 90 days or more (or was discharged or released from 
service during a period of war for a service-connected 
disability); (2) that he is permanently and totally disabled; 
and (3) that his income is below a certain standard.  38 
U.S.C.A. § 1521(a), (j); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); see also 38 U.S.C. § 1522.  The term 
"period of war" is defined to include "the Vietnam era."  38 
U.S.C.A. § 101(11).  In turn, the Vietnam era is defined to 
mean "the period beginning on February 28, 1961, and ending 
on May 7, 1975, 

The determination of the effective date for an original claim 
as well as a claim to reopen is governed by 38 U.S.C.A. § 
5110(a), which provides:  

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.

See also 38 C.F.R. § 3.400 (providing that effective date 
shall be "date of receipt of the claim or the date 
entitlement arose, whichever is the later"); see also Tucker 
v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. Brown, 9 
Vet. App. 79, 87 (1996).  When a claim is reopened after a 
final disallowance, an award will be effective either on the 
date of receipt of the new claim or on the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(1999); Link v. West, 12 Vet. App. 39, 46-47 (1998); Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).

Where a disability-pension award is made based on a claim on 
or after October 1, 1984, the general rule is that an 
effective date is the "date of receipt of claim", but an 
award "may not be effective prior to the date entitlement 
arose."  38 C.F.R. § 3.400(b)(1), (b)(1)(ii) (1999); see also 
38 C.F.R. § 3.151(b).  As to such a pension award, 
38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B) 
provide for a "retroactive award" exception to the general 
rule.  In such cases, "the effective date of an award . . . 
shall be the date of application or the date on which the 
veteran became permanently and totally disabled, if the 
veteran applies for a retroactive award within one year from 
such date whichever is to the advantage of the veteran" and 
if he meets one additional condition.  38 U.S.C.A. § 
5110(b)(3)(A); see also 38 C.F.R. § 3.400(b)(1)(ii)(B).  That 
additional condition is that such a permanently and totally 
disabled veteran must have been "prevented from applying for 
disability pension for a period of at least 30 days beginning 
on the date on which the veteran became permanently and 
totally disabled."  38 U.S.C.A. § 5110(b)(3)(B); see also 38 
C.F.R. § 3.151(b). 


Analysis:  As a preliminary matter, the Board finds that the 
veteran's claim for an effective date earlier than February 
7, 1994, for the grant of non-service-connected disability 
pension benefits is well-grounded pursuant to 38 U.S.C.A. 
§ 5107 in that it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
also finds that the facts relevant to the issue on appeal 
have been properly developed and that the VA duty to assist 
the veteran has been satisfied.

The veteran contends that an effective date of December 1992 
is warranted for the granting of his claim for non-service-
connected disability pension benefits as that was when he 
first filed his claim for such benefits.  The RO held that 
the veteran did not perfect his appeal from the April 1993 
decision which denied this application and that the April 
1993 decision became final as a result.  The RO also held 
that the veteran reopened his claim for non-service-connected 
disability pension benefits in a statement in support of 
claim which was received on February 7, 1994, and that that 
was the earliest date allowable for the grant of his claim.

In order to resolve the issue on appeal, the Board must first 
determine whether the April 1993 decision which first denied 
the veteran's claim for non-service-connected disability 
pension benefits became final.  Thus, the threshold question 
is whether the veteran's February 1994 statement in support 
of claim served as a Substantive Appeal to perfect his appeal 
from the RO's April 1993 denial of the claim for non-service-
connected disability pension benefits or as a request to 
reopen the claim for such benefits.

The controlling law and regulations provide that an appeal is 
initiated by filing a timely notice of disagreement and 
perfected by filing a timely substantive appeal.  38 C.F.R. 
§§ 20.200, 20.202 (1999).  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, or within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1999).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

A substantive appeal consists of a properly completed VA Form 
9 ("Appeal to the Board of Veterans' Appeals") or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination or determinations 
being appealed.  The Board may dismiss any appeal which fails 
to allege specific errors of fact or law in the determination 
or determinations being appealed.  38 C.F.R. § 20.202 (1999).

In this case, a VA Form 21-527 was received from the veteran 
on December 28, 1992.  In April 1993, the RO denied the 
veteran's claim for non-service-connected disability pension 
benefits.  The veteran filed a timely notice of disagreement 
in June 1993, and the RO issued a statement of the case in 
January 1994.  A statement in support of claim was received 
from the veteran on February 7, 1994, wherein he referenced 
the January 1994 statement of the case, reported that the SSA 
had granted his claim for disability benefits, asked the RO 
to consider an enclosed SSA determination as evidence in 
support of his claim for a pension and requested a personal 
hearing if his claim continued to be denied.

The RO construed the veteran's February 1994 statement in 
support of claim as a request to reopen his claim for non-
service-connected disability pension benefits.  However, the 
Board disagrees and finds that this statement in support of 
claim constituted a timely and adequate substantive appeal of 
the RO's April 1993 decision.  First, it was timely as it was 
received on February 7, 1994, more than a month prior to the 
one year period from the date of mailing of the notification 
of the April 1993 rating decision.  Moreover, the fact that 
the veteran referenced the January 1994 statement of the 
case, asserted that he wanted an enclosed SSA determination 
considered as evidence in support of his claim for a pension, 
and requested a personal hearing if his claim continued to be 
denied, leads the Board to conclude that he set out specific 
arguments which related to errors of fact made by the RO in 
reaching its determination in April 1993.  Therefore, the 
Board finds that the statement in support of claim which was 
received from the veteran on February 7, 1994, constituted a 
timely and adequate substantive appeal of the RO's April 1993 
decision.  Thus, the April 1993 decision did not become final 
and the veteran's December 1992 claim remained a pending 
claim.  See 38 C.F.R. § 3.160.

The Board will now address the question of the proper 
effective date for the grant of the veteran's claim for non-
service-connected disability pension benefits.  As reported 
earlier, the effective date of an award of a pension will be 
the date of that the claim was received or the date 
entitlement was first shown, whichever is later.  In this 
case, the veteran's application for non-service-connected 
disability pension benefits was received on December 28, 
1992.  The record reflects that the veteran sustained a wedge 
compression fracture in 1988 or 1989 and underwent T12-L2 
fusion with spinal instrumentation.  The instrumentation 
failed and was removed at a VA hospital in December 1992.  In 
a May 1993 statement, a physician reported that the veteran 
was unable to return to any form of work requiring lifting, 
prolonged standing or sitting.  The SSA determined that the 
veteran became disabled in October 1991.  Based upon review 
of the entire record, the Board finds that the veteran was 
permanently and totally disabled as of the date he filed his 
application for pension benefits in December 1992.  
Accordingly, an effective date of December 28, 1992, is 
warranted for the grant of the veteran's claim for non-
service-connected disability pension benefits, subject to 
income limitations in effect at that time.

The Board is aware that the SSA found that the veteran became 
disabled on October 19, 1991.  However, the veteran does not 
contend, nor does the evidence show, that, prior to December 
28, 1992, he was prevented by his disabilities from filing a 
claim for pension benefits.  Accordingly, the "retroactive 
award" exception to the general pension-effective-date rule 
is not applicable here.  See 38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B).


ORDER

Entitlement to an effective date of December 28, 1992, for 
the grant of non-service-connected disability pension 
benefits is granted, subject to income limitations in effect 
at that time and the general law and regulations governing 
the payment of monetary benefits.


		
	Gary L. Gick
	Veterans Law Judge
	Member, Board of Veterans' Appeals


 



